.

Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 1 of 27

Federal Correctional Institution, Talladega
Anthony Gibson (33886-034-Gamma)

P.O. BOX 1000

Talladega, AL 35160

UNITED STATES DISZ£RICT COURT FOR
THE EASTERN DISTRICT OF LOUISIANA

Anthony Gibson Pro se Litigant

19-13243

Plaintiff

VS.

TANGIPAHOA PARISH SHERIFF OFFICE;

SECT.HMAG.5
Civil °
UNITED STATES OF AMERICA; Hellary Greene Jr., ,

(
(
(
(
(
(
(
(
Individualiand Official capacity; Lt. Fynn ( CIVIL COMPLAINT PURSUANT:TO
individualiand Official capacity; Sgt. Brock, ( 42 USC § 1983, and FEDERAL TORT
(
(
(
(
(
(
(
(

 

Individual and Official capacity; Sgt, Shelton, CLAIM ACT § 2680
individual and Official capacity; Sgt. Brown
individual and Official capacity; Sgt. Holiday
individual and Official capacity; Jane Doe
individual and Official capacity; John Doe
individual and Official capacity.

Defendants

JURY TRIAL DEMANDED

 

This action arises under the 42 USC § 1983 and Federal Tort Claim Act §
2680 of the United States Code. This Court is vested with jurisdiction pursuant
to § 1346(b) of Title 28 of the United States Code.

PREREQUESITE EXHAUSTION OF FEDERAL AGENCY REMEDY

this matter arises out of an fire incident inside the Tangipahoa Parish
Jail, who has a contract with the U.S. Marshals office to hold federal prisoners.
Mr. Gibson was a federal inmate at the time and completed his administrative
remedy, the number is: 2014070957, filed on 10/2/2018 at the Tangipahoa Parish
Jail.

On and About November 29 2018, Captain Hellary Green Jr, made a decision
on Mr. Gibson administrative remedy, denying his complaint. It should ke noted
that Mr. Gibson has been in transit and did not reach his destination until
May. 2018, and.was not able to file his complaint in the District Court.

TENDERED FOR FILING

oct i629 (/

Pg-1 U.S. DISTRICT GOURT
Eastern District of Louisiant
Deputy Clark ,
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 2 of 27

Factual Allegations

Plaintiff Mr. Gibson is an adult individual residing at the
Federal Correction Institution Talladega Alabama, and at all times
mentioned herein was an inmate incarcerated at the Tangipahoa
Parish Jail, under the U.S. Marshall Service.

At all times mentioned herein, defendant is Tangipahoa Parish
Jail. Was in possession, and control of a county jail, known as
Tangipahoa Parish.Jail 101 Campo Lane Amite, LA. 70422.

At all times hereto, the employee, agents, and servants of
the Tangipahoa Parish Jail, a county agent of the defendant had
a duty to comply with all state and federal laws and jail policies.
This duty includes but not limited to:

Not to use unauthorized “force" against inmates under the
supervision, not to deliberately violate inmates constitutional
right under its supervision,.and not to use restraints improperly
or in a deliberate manner for the purpose of causing physical
harm to inmates under its supervision.

All the herein after described acts or omissions were per-
formed by the employees, agents, and servants of the defendants,
Tangipahoa Parish Jail, through, the Tangipahoa Parish Jail while
acting within the scope of their employment, and with the permission
and counsel of the defendants.

On or around 5:30 PM the chow cart arrived to the food hatch
of B-3. Because I (Anthony Gibson) receive a special diet
(Vegetarian), I am usually the first one to get a tray. It was
the final meal for the day. I received my tray and headed back
to the cell where I spend most of my day studying and reading.
Suddenly, I hear several detainees complain to the officer (John
Doe) who was assigned to administer west wing's last chow, about —
the conditions of the food and they requested to see rank. I came
out to see what was going on and I noticed a tray on the table
that barely had anything on it. They complained that the meal

Pp-2
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 3 of 27

did not meet required standards, After about one or two more inmates . :
recieved their trays and seeing that they were all the Same, some even
worse, the remaining inmates filed out of the line and decided that it
was not even worth eating. Some went back to their cells, some just
stood on the sidelines, while those-who requested-to speak with a
ranking officer, to no avail, landed on deaf ears. The Officers .
appeared to be disintrested. He expressed no intrest in their request,
nor the nature of their complaint. He seemed more concerned about
gathering the food trays so that he could relieve himself from such

a responsibility. I stepped back in my assigned cell and commenced

to transfer the fruits on the tray into a cup to have for later. I

did not have the appetite to ingest .anything less on the tray. While
in the cell I could hear some inmates expressing their disappointment.
One stated, "I'm gonna call my lawyer and tell him to please get me the
fuck away from here." Another stated, "All the years I have been doing
time, I have never experienced a place like this. They want us to
follow all their rules but they don't want to follow the rules they
are bound by." Then ohe- individual who had been there awhile and
recognized the culture of the Tangipahoa Parish Jail and what it took
to get the attention of a superior officer. He decided that by putting
milk cartoons in the window and setting them on fire, this would then
compel the West Wing Pod officer to notify booking (front::desk), in
which, will gain the attention of a ranking officer, who would then
come to see what was going on.

Obvioulsy he reach his breaking point and found the need for instant
relief in the only way he deemed would be efficient. Just as he had
anticipated, his plight did indeed warrant the assembly of ranking
officers. Even the head administrator himself (Captain Green). Captain
Green, Lt. Finn, Deputy Brown, and deputy Smith were the first to
arrive on the scene.

When they arrived, I was still in my cell, I looked out of the
openings in the door and saw Deputy Brown motion towards the fire
with extinguisher in his hand and extinguished the fire. That lasted
maybe a couple of seconds. Afterwards, everyone

Pg-3
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 4 of 27

oe

>

‘was then ordered out of their cells and into the day room. We were
told to. stand on the window side (See Diagram) of the day room.

The same window where the fire was started. Everyone complied with
the order given. Once everyone made it out of their cells, a few

of the federal detainees decided to express their grievances. Captain
Green just shook his head in an up and down motion to their griev-
ances, with very little to say. Though, he would be seen counting

us repeatedly. It appeared he was preoccupied with thoughts of his
own.
Shortly afterward, more officer's arrived, Sgt. Shelton, Sgt.
Brock, Sgt. Skaggs, Deputy Shaw, et al, just to name a few. Captain
Green, then ordered some of his officers to retrieve 13 handcuffs

and 26 leg irons (shackles). Sgt. Skaggs was one of those officers.
While waiting on the shackles and handcuffs to arrive, nothing much
more was said. However, Captain Green could not seem to stop counting
us. Once the shackles and handcuffs arrived, we were told to get

in line-and one by one we were handcuffed (hands in front), and
shackled. Then we were ordered to the opposite side of the day room:
After everyone was shackled and handcuffed one by one. We were ordered
to sit one at each end of the four corner tables, where an officer
awaited with another set of shackles to attach us to it (the table).

I was the first to be shackled to the’'table.

There were two tables (See Diagram 1), so that made up a total of

eight federal detainee's handcuffed and shackled to the table. They had
a nice amount of space in: betweefi ‘us. Lt. Finn suggested that they can
place another inmate in between, but Captain Green quickly rejected
the idea stating that he didn't want us that close together. He |

said he wanted to give us some room to breathe. So now there were
five federal inmates remaining unbound. Captain Green ordered three
inmates to be shackled along the stair rail. One inmate at the bottom,
one at the mid point, and one at the very top. The remaining two
inmates were ordered by Captain Green to be spaced out and shackled
to the top tier hand guard rail. (See Diagram 1)

After everyone was handcuffed and shackled to fixed objects,

Captain Green began to clasp his hands together slowly, but hard.

Pg-4
‘Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 . Page 5 of 27

I noticed the sudden change in his demeanor. He then began to
speak. , .

"So ya'll motherfuckers want to burn down my jail."

One of the federal inmates attempted to speak but was abruptly
hushed by the harsh tone of Captain Green's order. Captain Green
then turned to Sgt. Shelton, who was standing slightly behind
him holding what appeared to be a canister of pepper spray. He
then ordered Sgt. Shelton to spray the next "son of a bitch" in
his words that said anything. He again reiterated it to assure
Sgt. Shelton that he meant what he said. Needless to say, no one
took his threat lightly. The whole time Captain Green spoke not
one federal inmate said or even mumbled a word. Captain Green.
proceeded in a very derogatory manner as if being unjustly hand-
cuffed and shackled to unmovable fixtures wasn't enough.

Captain Green went on a rant that must, have lasted at least
forty-five minutes. He stated that we wasn't real men, comparing
us to the men in the prison institution where he worked as a warden
previously. He said that we were weak and would've been someone's
bitch where he came from. He went on to say. "That's why no women
don't want us because we are boys. (Also a term sometimes used
to describe homosexuals), "You mutha fuckers try to fuck me, but this
is my jail, I'm-the one who do the Fucking. I'ma fuck you long and hard
Ya'll wanna burn.down my fuckin jail."

He then directed his attention to a federal inmate by the

name of Corey Denson, who he said influenced everyone. I found

i

out later that he too, had absolutely no involvement. He stated
that he knew that Corey Denson was the ring leader. He went on
describing a prior incident that occured involving Corey. He said
that '"Corey Denson .thought he was slick and getting over, but what
he didn't know was, I was waiting for the perfect time to fuck.
him". So he went on to talk about Corey Denson for awhile before
averting his attention back to us as a whole. He said we were
_ going to be’ chained up-in this position for at least a week, so
we better learn to eat, sleep, piss and shit the best way we know
how. He would switch back and forth from Corey Denson to us as
a whole, pretty much repeating the same thing, sharing the same

Pe-5
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 6 of 27

stories. Finally at or around 9:30 PM, Captain Green stated he
was about to go home and get some pussy. He then mentioned that
him along with all the rest of his officers. were about to go
home and get them some pussy while we would be chained up like
dogs.

"You all want to act like animals, then I'm gonna treat
ya'll like animals,"

So then they all departed and we were left chained up like
dogs. On or around 2 o'clock AM (Now 11-16-2017). Lt Finn along
with Sgt. Holiday and about 2 to 3 more officers entered Dorm
B-3 with a number of black, boxes. (A device, used to restrain a
person even more.To add injury to insult we were placed in Black
Boxes, (usually applied to transfer federal detainee's). As if
enough damage hasn't already been done. One federal inmate murmured
that this was a violation of his Constitutional rights.«.

Lt. Finn interjected by attempting to correct the comment.
Bluntly stating.

"This is not a violation of your constitutional rights. It’s
a violation of your human rights." | )

Whether it was a violation of constitutional rights or a
violation of human rights, Lt. Finn boldly acknowledged that he
was fully aware that such practices was clearly a violation. Lt
Finn obviously entered Dorm B-3 for one reason and one reason
only, and that was to put the handcuffs that was. on our wrist

“4nto black-boxes in order to torment us even more.

Another inmate requested to use the toilet before being placed
in 4 points of restraint, but was denied. Lt. Finn, Sgt. Holiday,et al.
then exited the dorm. About one hour later, the inmate who asked
to use the bathroom couldn't hold it any longer. He urinated on
the floor. By this time several other inmates had to use the toilet
as well. Unfortunately, the floor became a common place for everyone
who had to use the toilet. Ashamed to say, but I was one of those
inmates who were forced to use the floor .and partially my pants. I
tried to hold it as long as I could, and when it came I couldn't get
out in time. Breakfast arrived at or around 6:30-7:30 a.m. Sgt. Brock
was assigned the task to make sure that everyone in B-3 recieved their
teay - Because we were all under heavey restraints. Sgt. Brock had to.
enter B-3 to retrieve the food trays from the food hatch,

Pg-6
Case 2:19-cv-13243-JTM-MBN Document 1 Filed 10/16/19 Page 7 of 27

on our behalf, that were being distributed by the kitchen workers
outside of B-3. The food trays were piaced on the table before those
who, had the luxury of a table and on the laps or floor of those

who didn't. Sgt. Brock was unaware of my diet and attempted to give
me a regular tray. When I brought it to his attention, he simply gave
the tray to another inmate, and went back to retrieve my diet tray.
Note that there were some individuals that could not eat because .the
restraints wouldn't allow them to bring the spoon to their mouths.

This was brought to Sgt. Brock's attention and he simply responded;
"You have to eat it the best way you know how."

One or two inmates dove into the food head first. I found it to
be very humiliating and disgusting to watch. After breakfast was served,
Sgt. Brock slid the food trays back through the food hatch and exited
B-3, leaving us in the same position we were in before he arrived.

On or around 8:00 A.M. Deputy Emmit McGowan entered Dorm B-3 with
several trustees. One in particular was pushing what appeared to be a
laundry cart. Once in the dorm the trustee's were ordered by Deputy
McGowan to go in each cell and take all personal and state clothing and
throw it in the cart. Several detainees, including myself complained
to deputy McGowan that our personal clothing were things that were
purchased and for .whatever reason we can no longer have them, could we,
at least, be given an option to send them home. However, Deputy McGowan
Simply stated that he was only doing what he was told. One federal
inmate expressed to Deputy McGowan his urgency to make a bowel movement.
Deputy McGowan ignored his grievance and seemed to be only concerned
about doing what he was told. ,

After going in every cell, Deputy McGowan and the trustees exited
Dorm B-3 with a cart full of clothing.

On or around 9:00 A.M., the federal inmate who requested to use
the toilet could not hold it any longer. He was left with only two
options, both, in which, were very degrading. On the floor or in his
pants. After rationalizing, he decided that on the floor would be the
lesser of the two evils. So on the floor it went.

.Not -only was this particularindividual demoralized

Pg-7
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 8 of 27

‘but even I, and I'm sure that he. and the other inmates who were forced
to live under such barbaric conditions can attest, never have
felt so dejected,debasedy degraded, and unhuman in my entire
life. It disturbs me everytime I think about it. About an hour
or two later, lunch was being served. Please note that because
this incident took place almost a year ago, specific times and
chronology may be a little off from the actual time and sequence
of events. I submitted a more accurate report via ARP immediately
after this incident took place. However, I received no notification
of acknowledgement. |
Because I was transferred into BOP custody. I have no copy
of the initial report at hand, so this is merely my recollection
of what took place on 11-15-2017, almost a year prior, of course,
a recollection of events that did, infact take place.
John Doe entered Dorm B-3 to issue us our food trays. He
acknowledged the displeasurable scent immediately upon entry.
His gesture obviously gave him away. And I don't believe not one
of us waited for the door to close behind him before disclosing
our resentment. There were complaints about no toilet accessibility.
Complaints about the smell. Complaints about swelling and numbness
of the hands. Complaints about not receiving their diabetes shots.
Complaints about the need to take a shower. Complaints about the
difficulty of not being able to eat.
It went on and on. John Doe shook his head in agreement to
everybody's complaints. He agreed that it wasn't right to have
us chained up like that. He stated that if it was up to him, he
would removed all of our shackles and handcuffs. But it was all
above him. This would become the common rhetoric of all the officers
(besides Captain Green and Lt. Finn) who came and went. They would
all disagree with the method of discipline but yet play an essential
role in making sure such abusive practices are maintained.
Some of these same officers would even have the audacity
to develop an emotion that would impress their cheeks to smile
in the face of such cruel and unusual punishment. He said he was

going to see what he could do in regard to our complaints, but

Pg-8
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 9 of 27

the first had to make sure we ate. After the food was distributed,
in which, some of us couldn't eat due to the miserable conditions.
John Doe announced that he'll be back shortly to pick up the trays
but everyone insisted that he take the trays now and go inform
them (Captain Green and Lt. Finn) how we are living in here.

Upon our consent, John Doe slid the food trays back through
the food hatch. He assured everyone that he would at least raise
some awareness, and then he exited B-3.

. Shortly afterward, Deputy McGowan entered Dorm B-3, covering

his nose immediately upon entry. He was accompanied by a crew

of trustees pushing mop buckets with brooms and mops inside. Obviously,
I thought, he came to clean up. Deputy McGowan stood in the dorm

no more than a minute before heading to the exit, shaking his

head. For the duration of the time his crew cleaned up, he stood

on the outside and watched them through the window.

Once completed, Deputy McGowan's crew began to place all
of their supplies and trash by the door, indicating they were
finished. Deputy McGowan radioed west wing pod officer to open
B-3 and he met them in the hallway as they all exited Dorm B-3.

On or around 2:30pm, the personal and state issued clothing that
was hauled out earlier was washed and returned. The clothing was
placed in a pile on the table, position parallel with B-3 security
window. (See Diagram 1). This was one of the same tables four

of the thirteen federal inmates were shackled to. On or around
4:00 PM Sgt. Brock ‘accompanied by John Doe, were assigned the
task to make. sure we received our food trays.

Upon arriving in Dorm B-3, Sgt. Brock announced for everyone
to listen up so that he could inform us on what has been planned
per Captain Green. He told us that at or around 5:00 PM we were
all gonna be taken to the classroom to see Captain Green. But
in the meantime, I want to get you all fed and let each one of
you take a shower before that time comes. Hopefully, ya'll would
get out of all this shit today, he exclaimed.

He then went on to coach us on how we should conduct ourselves

to heighten our chances on being released from all the restraints.

Pg-9
Case 2:19-cv-13243-JTM-MBN Document 1 Filed 10/16/19 Page 10 of 27

He described Captain Green as being someone who is nothing to play
with. He then announced that the guicker he can get us fed and showered
the quicker we can get this over with. It was only two federal inmates
that showered, the other federal detainee with the unfortunate sitaution
and I. By the time they fed us, and the two of us showered, it was
almost close to 5:00 P.M.. So the remaining inmates decided to wait
until after seeing Captain Green to shower, anticipating it would all
be over soon. At or around 5:30 P.M. Sgt. Brock and John Doe escorted us
to the classroom where Captain Green and John Doe awaited.

Captain Green motioned us around the classroom along the back wall
and demanded everyone not to lean against his wall. Captain Green
mumbled something to John Doe (Sgt. Brock did not sit in the meeting) I
assumed it was about something regarding us. Though it appeared they
were discussing something discreetly, fragments of their brief
engagement were echoed, in which, revealed the basis of their conver-

, sation.

Captain Green asked about their tardiness. John Doe mentioned something
about someone taking a shower clearly indicating that he was implying
that someone being in the shower was the reason for their tardiness.
Suddenly Captain Green exclaimed. _

"Who let them shower!" He stated it in a manner that made you
think they committed a cardinal sin. In retrospect I realized that
Captain Green was only exercising his psychological expertise. John Doe
responded by telling him that it was Sgt. Brock that let them shower.

Captain Brock looked at us all with a very stern expression on
his face before confessing that it was him who ordered Sgt. Brock to
allow us to takea shower because "I didn't want yall stanky asses coming
around me". Lt. Finn arrived shortly thereafter and the meeting began.
Captain Green announced that we were all going to be rebooked and
charged with hundreds of counts (cannot recall the exact number he used)

for arson. He stated that he has a print ont of the total jail
population and we were going to be charged .
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 11 of 27

‘for endangering the lives of each and everyone of them, including
his staff. He stated that money will be taken out of our accounts
to pay for the window that was so called damaged by the fire. _
(Note: This window was already damaged when I arrived at the jail
-which was over 3 years prior to this incident). He went on to

say that he has already contacted his boss to notify him on what
was going on and what disciplinary actions he decided to enforce.
He said that his boss supported his decision and complimented
him on a job well done. He went on to say that he knew who did

it but he wanted to see if they was going to be a man about it.
He then went on to talk about Corey Denson, repeating the same
story about their earliest encounter. On how Corey Denson thought
he was so slick, and how he couldn't wait to fuck him. He said
that Corey Denson was the ring leader. Corey Denson then politely
interjected.

"With all due respect Captain Green. I had absolutely nothing
to do with that. If I did sir, I would man up. I admit our first
encounter, I was trying to go with my move, But this time you
got me bad."

Captain Green listened patiently to what he had to say. He
tried not to show any signs of faltering. It was obvious that
Captain Green and Lt. Finn had their own agenda and seeking the
truth was their least concern.

Another federal inmate stepped out to speak. If Captain Green
was truly’ concerned about getting down to the bottom of it, he
had every opportunity. This individual explained to Captain Green
and Lt. Finn everything from the reason why the fire was started.
He explained where the fire was started and what instruments were
used to start the fire. At one point in his explanation he slipped
_ up and admitted his guilt. Another federal inmate whom at this
time I would describe as federal inmate number two, abruptly exclaimed.
"I got the fire.

He was not acknowledged though. So as federal inmate number
one continued talking, federal inmate number two repeated his

statement once again. "I got the fire."

Pg-1l
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 12 of 27

Still no acknowledgement as federal inmate number one continued
speaking. Federal inmate number two then stepped out a foot or
so and vehemently announced for the third time, "Man I got the
fire." | ,

Finally he received the attention that he obviously was looking
for. It is important to note that in the classroom there's a camera
on the far left side of the room as you enter. I know that the
camera works because when the officers conduct shakedawns sometimes
inmates are taken to the classroom and strip searched. Officers
make sure that the strip searches are conducted behind or out
of sight of the camera. This particular phase of the incident
happened in sight of the camera and would definitely support my
claim. . |

Lt. Finn then took the floor, speaking in general, He did
not directly address inmate number two who openly admitted his
involvement. He also didn't address inmate number one who hinted
at his involvement in the incident), He went on to state, "for
anyone who wants to take the charge here's what's going to take
place. First you are going to write a hand written statement detail-
ing everything that happened from beginning to end. All who was
involved and what role you played. Then you are to give an audio
confession statement as it correlates to the written. Then you
are going to be rebooked and charged with arson. Plus you are
gonna pay for my window."

. After Lt. Finn finished with his discouraging speech. Inmate
number two made it perfectly clear that he said he was the one
who went to get the light. He didn't say he started the fire.

He then went on to mumble that he wasn't doing all of that, refer-
encing Lt. Finn's demands.

Captain Green addressed an colder federal inmate (Gregory
Chiselm) by first asking him his age. Mr. Chiselm stated a number
in his fifties (cannot remember exact number). Captain Green re-
sponded, "since you are much older why didn't you intervene?"

Mr. Chiselm let him know that he was on his medication and
he didn't know what was going on.

Pg-12
Case 2:19-cv-13243-JTM-MBN Document 1 Filed 10/16/19 Page 13 of 27

Captain Green paused briefly and then returned. "You know
what old timer, for some reason I believe you. I'm going to let
you off the hook."

He then looked at Lt. Finn and asked him how he felt about
his decision. Lt. Finn spoke up in agreement.

Captain Green ordered John Doe to remove. all restraints
from Mr. Chiselm when he got back to the dorm so he can pack his
things. We are going to move him to another dorm. Captain Green
then directed his attention to us and said, "see, when you're
straight up with me, I'm straight up with you. But all you mother-
fuckers want to play childish games. Ya'll want to try to burn
down my got damn jail, putting everybodies lives in danger because
of ya'll stupidity. Because of ya'll childish bullshit. But this
my house and if anybodies going to be doing the fucking, you better
believe it's gone to be me.

After several minutes of ranting he decided to let Lt. Finn
have the last say in determining our fate. He stated that he sup-
ports Lt. Finn and trusts his ability to make good decisions.

Lt. Finn went on to tell us about all the disciplinary actions
that would be imposed. He stated commissary would be taken for

an ex amount of time. The telephone for an ex amount of time.

He also stated visitation would be taken for an ex amount of time.
We were gonna have to pay for his window. And then the bombshell,
everything will go into effect immediately after ya'll complete
five more days in restraints. My superior said a week and that's
what its going to be. .

After knowing everything that they knew, particulars that
were involved to build their investigation. They still refused
to recognize that this was an isolated incident and felt the need
to punish everyone. After the meeting, we were escorted back to
Dorm B-3 by Sgt. Brown (They are two Browns that I am aware of,
the Brown I'm referring to at this particular time is the much
older Brown. Whom: once worked transportation) and John Doe.

We were all then placed back into 4 points of restraints,
with the exception of federal inmate Gregory Chiselm. Inmate number :one

Pg-13
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 14 of 27

told Sgt. Brown to tell ut. Finn or Captain Green to come back
here, meaning to come to B-3. He said he had some valuable infor-
mation for them that would resolve everything. Sgt. Brown assured
him that he will relay the message. He then turned to inmate (Gregory
Chiselm and instructed him to go pack up and hang tight. He dora
him that someone was going to come get him shortly. He stated
that they had to find out what dorm they was going to put him

in. Sgt. Brown was reminded again by inmate number one his dire
need to speak with Lt. Finn or Captain Green. Sgt. Brown said
that he was going to let them know right now before exiting Dorm
B-3.

This all occured on or around 6:30 PM. So from then until

‘maybe an hour or so later, federal inmate Gregory Chiselm was

the only inmate unrestrained of the thirteen of us in B-3.
. At or around 7:30 PM Deputy Brown (this Brown is much younger)
and Deputy Shaw finally arrived to relieve inmate Gregory Chiselm.
However, at or around the same time, federal inmate Anthony Poche
went into a seizure. Deputy Brown and Deputy Shaw rushed to federal
inmate Anthony Poche's aid. Both of them appeared to be panicky,
incompetent, and futile. .

Deputy Brown rushed out, I assume to get help. We verbally
assisted Deputy Shaw on what to dc(this wasn't inmate Anthony Poche's
first seizure), until someone more competent arrived.

Shortly afterward, Deputy Brown ushered Nurse Jane Doe into
Dorm B-3, pushing a wheelchair. Nurse Jane Doe immediately took
over and was able to partially revive Anthony Poche. Inmate Poche
was then lifted into the wheelchair with the assistance of Deputy
Brown and Deputy Shaw, and was then rolled out of the dorm.

Inmate Anthony Poche was returned about two hours later and
placed back into 4 points of restraints. Inmate Gregory Chiselm
was taken out and moved to another dorm (B-4) in that: exchange.

On or around 10:30 PM, Sgt. Holiday and John Doe entered
Dorm B-3. Sgt. Holiday dropped his phone upon entry and appeared
to be disgusted. One federal inmate suggested to Sgt. Holiday
that. he looked like he was having a bad day. Sgt. Holiday responded

Pe-14
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 15 of 27

‘by saying. "I'm tired of this shit. They can have it. It can't
be much longer." |

Indicating that he would soon be leaving Tangipahoa Parish
Jail. Clearly this was confirmation that Sgt. Holiday's day was
not. going well. ‘

Around this same time, I had to use the toilet extremely
bad. I addressed Sgt. Holiday along with others, my urgent need
to use the toilet. After hearing that several of us were in need
to use the toilet, Sgt. Holiday decided to release us one at a
time to use the toilet. 3 points of restraints were removed. The .
black box, the handcuffs, and the shackles that binded us to fixed
objects. ,

After using the toilet, we were all placed back into the
4 points of restraints. Throughout this encounter, Sgt. Holiday
and John Doe, often expressed their disagreement with the way

_ that we were being treated and acknowledged that Captain Green
was in complete violation. They even advised us to take legal
action assuming that since it wasn't their call, they were exempt
from all liabilities. .

On or around 12:00 AM Sgt. Holiday and John Doe. exited Dorm
B-3. On or around 3:00 AM (Now 11-17-17), Sgt. Holiday escorted
several state inmates to the west wing. When they made it to B-3,
Sgt. Holiday stopped and pointed towards us and said something
to the state inmates. One of the federal inmates appeared to have
read his lips and brazenly repeated his statement assuring Sgt..
Holiday that he recognized what was said. The state inmates stood
before the window. Some of them dropped their heads, and some
shaking their heads. It was obviously a miserable sight.

It is important to note that there are surveillance cameras
stationed along the corridor leading to the west wing. During
this time of the incident the surveillance cameras along the corridor
were completely operable. Thus, it will show state inmates being
escorted by Sgt. Holiday around the time mentioned. This was for
no other reason than to trophy their conquest. By using us as

a showcase to make their message (no more fires) loud and clear.

Pg-15
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 16 of 27

On around 7:00 AM, breakfast was being served on west wing.
Sgt. Holiday entered Dorm B-3 to receive the food trays from the
food hatches and distribute them to the remaining twelve inmates
who obviously were still in 4 points of restraints.

One of the federal inmates, the same inmate who read his
lips, addressed Sgt. Holiday regarding his presentation to the
state inmates and his audacity to exploit such hideous practices.
Sgt Holiday refused to acknowledge him. In fact, it seemed extremely
difficult for Sgt. Holiday to make eye contact with any of us.
Instead, Sgt. Holiday appeared to be in such a hurry. Sgt. Holiday
fed up B-3 and exited with absolutely nothing to say.

On or around 9:00 AM Nurse Jane. Doe entered Dorm B-3 accompanied
by Sgt. Brock. She came to administer medical assistance to federal
inmate Christopher Waguespack who frequently complained about
not receiving his medication and now, hands swollen to the extent
of discoloration, lacerations, and numbness. Sgt. Brock briefly
removed the black box and handcuffs so that Nurse Jane Doe could
better assist him. Federal inmate Christopher was given what appeared
to be his medication (Not sure exactly). Nurse Jane Doe then began
to massage Christopher's fingers, hands, and wrist. She admitted
that she did not come fully prepared and that this was all she
can do right now.

Immediately after Nurse Jane Doe finished, Christopher was
placed back in the 4 points of restraint. Nurse Jane Doe was notified
‘by several other federal inmates about similar conditions (hands
swollen, numbness, the need for their medication, etc.). She was
told that no one had received their medication or diabetic treatment
(insuling, sugar check, vitals, etc.) since we been locked down.

Nurse Jane Doe responded by saying that they (I assumed she
was referring to the medical department) was ordered by prison
staff not to pass out any medication to Dorm B-3, and we (medical
staff) have to do what. they (prison officials) say. One federal
inmate requested to have his vital signs checked. Nurse Jane Doe
bluntly told him. "No. I was told to only come in here to see inmate
Christopher Wackquespat and that's what I'm doing. Good Bye!"

Pg-16
’ Case 2:19-cv-13243-JTM-MBN Document 1 Filed 10/16/19 Page 17 of 27

Nurse Jane Doe exited Dorm B-3 and Sgt. Brock behind her.

On or around 4:00 PM (I don't recall anything significantly
happening between time). Sgt Johnson and John Doe entered Dorm
B-3. Sgt. Johnson announced that he was about to take us to the
classroom to appear before Captain Green, in his endeavor to relieve
us from the nonsense.

While reducing us to 3 points of restraints, Sgt. Johnson
repeatedly expressed discomfort in the use of such methods of
discipline. He even went so far as unveiling the legal ramification
under such circumstances. He firmly stated that Captain Green
is definitely over stepping his boundaries. He went on to say
that it was impossible for Captain Green to charge each one of
us with hundreds of counts of arson. He said it was only one fire
so it could only be one count.

After getting everyone into 3 points of restraints, we were
all escorted into the classroom. Awaiting was Captain Green, John
Doe number three, and John Doe number four. Sgt. Johnson was present
in the meetings as well. This particular time we lined up along
the right side wall of entry. Captain Green made no distinguish
between his wall and our distance apart. Maybe it was because
we all learned from the previous encounter and noticeably displayed
that everyone were using their legs to stand. But when Captain
Green began to speak, I instantly recognized a change in his demeanor.
He appeared more composed. Though he attempted to appear firm
in his position of authority, I sensed that Captain Green was
stepping off of his high horse and returning to humanity. I remember
thinking in this very instance.

"Today is the day we will all be delivered."

Captain Green began to express his concern for everyone's
. Safety. He stated that it was everyone's responsibility to intervene
because it placed all of our lives in danger. In his endeavor
to support his position, he began to draw this imaginary picture
of us all being trapped in a fire and having nothing, no one,
or no way to rescue us. Captain Green was attempting to mold our

minds to believe that he was justified in his actions. That the

Pg-17
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 18 of 27

reason he locked us up like animals was because he cared. And
this is not even including the verbal abuse.

Captain Green posed a question. "Why didn't anyone intervene.
What did you have to lose?"

For the first time I felt comfortable in speaking out. In
‘my address I simply stated.

"One of the most important rules I've learned while doing
time in prison, was that in order to stay out of trouble you must
stay out of the business of others. In doing so it has awarded
me tremendous peace despite the circumstances. Besides I honestly
didn't feel like my life was in danger. I was fully aware of my
surroundings. I knew that the motive of the fire was nothing more
than to gain the attention of a ranking officer. Nothing different
than all the other countless fires I've seen and heard about since
my arrival at Tangipahoa Parish Jail. None and I repeat none,
in which, I have participated or initiated. However I've come
to accept it as being a part of Tangipahoa Parish Jail's culture.
This is the way I found it, and if this administration cannot
figure out how to fix its own problems, how can it, all of a sudden,
‘expect me to do so? And to answer your question of what do you
have to lose. Well sir I can lose my life behind engaging a situation
with someone who is obviously enraged, perhaps emotionally distraught,
with little to no understanding or I may accidentally take a life
in the event of protecting my very own. Either way I lose. I've
learned to humble myself in the face of opposition or circumstances
beyond my power to change. I desire to be released from prison, .
all in one piece, not one eye less or tooth less behind voicing
my opinion on something I don't like. If I truly had a choice
in the matter, I would definitely not be here.| But in the event
that I'm compelled to these circumstances, it|is extremely vital
that. I choose my battles wisely. The most fascinating thing I've
discovered with this approach is that the more; I dwell in solitude,
the more I recognize that my most greatest battles and difficult
challenges are within."

Unfortunately, Captain Green seemed to be| only concerned

 

Pg-18
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 19 of 27

‘about fashioning any ideology to soothe his fancy. In Captain
Green's rebuttal he simply stated.

"So you don't want to leave here one eye less or tooth less,
huh? What about getting trapped in a fire and leaving in a body
bag."

It is obvious that Captain Green wanted me and others to
accept that I was the true villian in this situation and the fact
that I am incarcerated is all that is necessary to carry the burden
of proff needed to support his position. Captain Green went on
to share an experience while studying psychology. He stated that
while a student, he discovered a theory (cannot remember the exact
theory he stated) from an experiment that was conducted involving
a mice on a wheel at el various elements, which concluded that
the mice responded 100x the reciprocal of its environment. Immediately
after Captain Green shared this demonstration, I remember thinking.
Why did Captain Green feel the need to share this. What I found
shocking was his inability to even recognize his admission to
being a major part of the problem. For this theory does not support
his measure in rectifying the problem but only serves to perpetuate
it. . a

Furthermore, not only does acts like this place his staff
in grave harm or danger but society as well, because some of these
very same men will someday be released, after being held under
such conditions in an inhuman state of mind. As Captain Green
continued to speak his tone and demeanor seemed to become more
relaxed, despite his failure to recognize any wrong doing on his
part. Captain Green began to mentor us on how we should learn
to make better decisions and that starting fires is not the best
way to get attention. It put peoples lives in danger.

"I know you all miss your family and want to be home but
my job is to make sure that you are safe while you are here."

Captain Green indicated that we would be getting released
from the restraints but wanted to make clear that we was not completely
off the hook. Captain Green stated that we all were still responsible
for reparing/replacing his window. So to be assured that everyone

Pe-19
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 20 of 27

‘was in complaince, Captain Green asked did everyone understand

that they were responsible for the replacement of his window.

As he went down the line repeating the question and using his

eyes to engage each one of us directly the word "yes" echoed louder
and louder as it approached mid-way, where I stood, and more balmy
as it grew distant. It is important to note that Captain Green

did not engage me directly. Thus I did not submit to his contract
nor did I indicate any admission of guilt. Besides, I felt like

I had already paid a tremendous debt for something I had absolutely
nothing to do with. I'm sure most of the other's felt the same

way but just went along in hopes of escaping the tremendous pain
and suffering of such cruel and unusual punishment.

Shortly afterward, Captain Green ordered Sgt. Johnson and
Deputy John Doe to remove the black boxes and handcuffs from our
wrists. Captain Green noticed that we all needed medical assistance.
The medical department was notified and Nurse Rouchelle Jackson
and Nurse Jane Doe immediately responded to the call. All of our
hands and wrist were treated for swelling and lacerations. I still
have marks on my wrist, from this incident, to this very day,
that refuse to pardon me of such torture.

Afterwards, we were all given clean blankets and sheets.
Again, it is extremely important to note that all of this was
captured in clear view of the classroom surveillance camera and
would definitely support my claim. We were then escorted back
to Dorm B-3 by Sgt. Johnson and Deputy John Doe. Once everyone
made it inside Dorm B-3, the shackles were then removed. The T.V. .
was then turned on and everything returned to normal. It wasn't
until or around 6:00 PM that we all discovered the real reason
behind Captain Green's authoritarian restrained behavior and his
decision to release us days earlier than the initial sentence.
Footages and -videos leaked to a local news station of Baton Rouge,
‘La. A glimpse of the story was aired but only one side of the story
was told. They did manage to display a photo of one of the federal
inmates who was shackled to the stair rail, however, the voice

of the federal inmates who were subjected to cruel & unusual punishment

Pg-20
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 21 of 27

have yet to be heard. Learning that the media had gained access
to such abusive practices, I was a little relieved, not knowing
that, to this very day, I would still find myself being hanuted
by the horrors of Tangipahoa Parish Jail.

On or around 6:30 PM Sgt. Johnson entered Dorm B-3 and announced
that he knew that there was a phone in the dorm but did not want
to know who had it. He stated that he was going to leave the dorm
and return in 15 minutes. In between that time, he stated, I want
the phone to be placed on this table before I return.

He told us he would walk in and grab it off the table, and
nothing else would be said about it. He told us we had his word.
But if he didn't get it, we would all be put back in the. restraints.
And that he would tear the .“muthafucka" (dorm) apart, until he finds it.

Sgt. Johnson exited Dorm B-3 only to return about 15-30 minutes
later to the same empty table. Sgt. Johnson was told repeatedly
that there was no phone in the dorm. One federal inmate stated.

"If there was a phone in this dorm you would've found it on
the table when you returned. You think anyone of us want to ever
experience that again.

Another federal inmate interjected. "Please don't put us
back in those restraints again! I can't take it anymore! There's
no phone in here. Just shake (search) the dorm down if you feel
like we are lying to you. I guarantee you will not find a phone."

Sgt. Johnson seemingly conviced, stated. "So y'all telling
me there's no phone in here, huh?" As if seeking confirmation.

"No sir, I'm one hundred percent sure there is no phone in
here." One federal inmate said.

Several other inmates contributed to the assurance. Sgt.
Johnson appeared to have slightly went into a daze. Then simply
responded "ok" then exited the dorm.

About ten minutes later or around 7:20 PM, Sgt. Johnson returned
to Dorm B-3 followed by approximately four more officers, Deputy
Babin was one of those officers. Everyone was ordered out of their
cells. After strip searching each one of us, we were all told
to stand against the window of Dorm B-3, under the supervision

Pg-21
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 22 of 27

-of Sgt. Johnson, while the remaining deputies raided each cell,

surrounding areas, and anywhere that appeared to ‘potentially _
house contraband, particularly a phone.

After Dorm B-3 was thoroughly searched and completed, there
was no contraband discovered. Sgt. Johnson, Deptuy Babin, et al
exited Dorm B-3. Everything went back to normal. It is important
for me to note that after this incident occured, federal inmate
Corey Denson was called out of Dorm B-3 on several occasions to
meet with Captain Green and other ranking officers for the exchang-
ing of information regarding this particular incident. In which, -
they feared would incriminate them, for contraband and promises.

In the beginning, federal inmate Corey Denson would be called
out of Dorm B-3 in the midnight to early morning, but because
Captain Green felt it was too obvious, they began to send for
him during the day time when there' alot more movement, often times
around the same time diabetics are rounded up. They (Captain Green
et al) would sometimes employ Nurse Rouchelle to do their dirty
work (call fedéral inmate Corey Denson out of the dorm along with
the diabetics as if he is going to medical). Federal inmate Corey
Denson would return to Dorm B-3 from his occasional meetings with
Captain Green, Sgt. Shelton, Lt. Finn, Sgt. Johnson, Sgt. Brock,

/ at el. with contraband and detailed information regarding his
meeting.

On one of their earliest encounters as federal inmate Corey
Denson described, he was escorted to the office of Captain Green.
Once he arrived, he was directed to sit in a chair directly in
front of the desk, in which, Captain Green was seated. Sgt. Shelton,
Lt. Finn, Sgt. Johnson, et al all stood behind federal inmate
Corey Denson. Captain Green asked federal inmate Corey Denson
would he like to have a cigarette. In which, federal inmate Corey
Denson responded yes. Captain Green did not have a ,cigarette to
give him, so he asked one of his fellow officers, do they have
a cigarette to give him. Sgt. Shelton readily volunteered but
felt uncomfortable with placing it in the hands of Mr. Denson.

So instead, he gave the cigarette to Captain Green. Captain Green,

Pg-22 ‘
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 23 of 27

‘in turn, delivered the cigarette directly in the hands of federal
inmate Corey Denson. Captain Green also provided him with a light.
Immediately afterward, Captain Green wasted no time in getting
down to business. Captain Green started off by making clear that
he meant no offense by assailing him the way he did, and that

he was man enough to apologize. Captain Green said that the method
to his madness was simply to confuse the other federal inmates.

Captain Green then asked federal inmate Corey Denson did
he see or know of anyone with a phone. Corey responded, as he
stated upon returning back to Dorm B-3, the only phone he saw
was the phone that Sgt. Holiday dropped upon entering Dorm B-3
one night, but he picked it up.

According to federal inmate Corey Denson, Captain Green indicated
that Sgt. Holiday was in violation for even having his phone out
in the first place.

"So what did he do with his phone after that?" Asked Captain
Green.

"He just had it in his hand." Responded Corey.

"So who took the pictures?" Captain Green asked.

"I don't know sir" Corey replied.

Captain Green went on to tell Corey Denson that he needed
his help and to keep his eyes and ears open and any information
that he picked up tell him, by letting his officers know that
he needed to talk to him, and they will come get him.

Captain Green then asked Corey Denson what his charge was
and how much time he was facing. Captain Green stated that if
you assist me, I can help you tremendously.

Corey Denson brought some of the cigarette back to Dorm B-3.
He took the tobacco out of its original wrapping and decided he
was going to keep the original wrapping for evidence. Corey shared
that there was a surveillance camera positioned directly in front
of the chair he was seated at. He also stated that Captain Green
appeared to be rattled.

It is also important to note that there are surveillance

cameras positioned along the corridors leading to Captain Green's

Pg-23
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 24 of 27

office. That ‘would clearly show federal inmate Corey Denson being
escorted in the midnight to early morning hours. And also, during
the time often times under the guise of medical.

This concludes my testimony.

CAUSE OF ACTION

At. the time, date, and place aforesaid, the Defendants, themselves. or
through their agents and servants, used excessive force; corporal punishment;
cruelty and unusual punishment; assault; intentional infliction of emotional
distress against the Plaintiff in violation of the contract with the U.S.
Marshals in holding federal prisoners, federal laws, Louisiana state laws,
and his rights under the United States Constituttion, under the 8th Amendment

said acts consisted of the follwoing acts andommissions:

(a) Excessive force was used when Plaintiff was handcuffed to a table
and left there for tio to three days without using the bath room and little to
no water.

(b) Corporal Punishment, when Plaintiff was handcuffed to a table and
left there from two to three days without using thebathroom and little to no
food and water in retaliation for someone else setting a fire to the jail.

(c) Assault & Battery, the unwanted touching of the Plaintiff for unjustifiable reason
when he was handcuffed to the table for two to three days without using the
bathroom and with little to no water, in which his hand was damage from the
handcuffs being placed on-his risk tight, leavin numbness and scar's.

(c) intentional infliction of emotional distress and pain, when Plaintiff
was handcuffed to the table for two to three days with the handcuffs being placed
on tight, no bathroom break, in which the Plaintiff urinated on himself and left
with little to no food. In which it was explained to him that he was basicly
being punished for someone elses actions.

Defendants actions that violated Plaintiff's rights:

Capt. Green: Mr. Green ordered his officers to handcuffed the Plaintiff to
the tables. Mr. Green also ordered his officers to leave the
Plaintiff handcuffed to the table for two to three days with
little food or:water. .Mr. Grdéen also order his officers not :
Co: allow! the Blainudffiito use the rest room, inwwhich the
Plaintiff had to urinate on himself handcuffed to the table.
Mr. Green also stated that he was doing this because noi one
would tell who set the jail on fire.

Pg-24
Case 2:19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 25 of 27

Lt. Fynn, Spti:Shelton, Sgt. Brock, Sgt Brown, Sgt. Holiday, Jane Doe and
John Doe

Violated Plaintiff's rights when they participated in handcuffing the
Plaintiff to the table and leaving him handcuffed to the table for two to
three days with ‘kittle food and water and no bathfoomy in which Plaintiff
unrinated on himself. Also, these individuals placdd the handcuffs on tight
damaging Plaintiff's hand. These indivdduals understood they were violating
Plaintiff's rights, Federal and State laws, but chosed to continue following
Mr. Greens orders to violate Plaintiff's constitutional rights.

TAHGIPAHOA PARISH SHERIFF OFFICE AND UNITED STATES OF AMERICA

The individuals named in this action work for and are agents of the

Tangipahoa Parish Sheriff Office and United States of America.

The Tangipahoa Parish Jail has a contract with the U.S. Marshals Office
to hold federal inmates. The Tahgipahoa Parish Sheriff Office is over the
Parish Jail and is part of the contract to hold federal inmates.

When the Sheriff Office agents violated the Plaintiff's rights, the
United States of America and the Tahgipahoa Parish sheriff Office is responsible

for its agents action.

WHEREFORE, Plaintiff, Anthony Gibson, demands jury trial and:judgment against
the Defendants dn théiamount of $255,.Mé¢Odonvdollars as follows:
T).i .jHe@lbayyGGreene Jr.: Rlaintiff as for a jydgment against,Mr. Greene in

the amount of $250,000 for Emotional distress, punitive damage, and physical
damage.

2) \Lt.i*Fynn, Sgt Shelton, Sgt. Brock, Sgt Brown, Sht. Holiday, Jane Doe and
John Doe: Plaintiff as for a judgment against these individuals for
$250,000 a peace for causing ¢motional distress, punitive damages, and

/i. physical damage.

3} TAHGIPAGA PARISH SHERIFF OFFICE AND THE UNITED STATES OF AMERICA: Plaintiff
ask for a judgment against these two for $250,000 a peace for its agents
violation of Plaintiff's constitutional rights under the 8th Amendment.

Done on © day of September » 2019

Lu Lk __Pro se

Aathany pees Plaintiff

Pg-25
Dison 4 Gibsons | oo
33886~034

Federa | Correction:
RMB [OOO
Tal lndlega |

 

 

 

| -CNEEREIG
eee?

             

  

           
         

-034
Hale Boggs

500C-151 Poydras ST
NEW Orleans, LA 70130
United States

OF ENVELOPE TO THE Al
Pyaolrtia ht

im

7017 0190 ooo0 1143 8977

     

 

 

:-19-cv-13243-JTM-MBN Document1 Filed 10/16/19 Page 26 of 27

 

® os
@ dofald!4s ada taeee Mtoe diarialtiat =~ -
Ce w a eae ee ae oe
 

 

 

 

 

 

sth cE

 

 
